Citation Nr: 0941230	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-27 635	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for prostatitis has been received.

2.  Entitlement to service connection for genitourinary 
disability, to include prostatitis, urethritis and dysuria.

3.  Entitlement to service connection for a kidney 
disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision in which the RO denied 
claims for service connection for a kidney condition, as well 
as the Veteran's request  to reopen a claim for service 
connection for prostatitis.  Later in April 2007 the Veteran 
filed notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in September 2008 and the Veteran 
subsequently filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later in September 
2008.  

The Board points out that regardless of what the RO has done 
in terms of adjudicating the Veteran's claim to reopen, the 
Board must address the question of whether new and material 
evidence to reopen the claim has been received because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, 
given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal relating to 
service connection for prostatitis as encompassing the first 
two matters set forth on the title page.  For reasons 
expressed in more detail, below, the Board has expanded the 
claim for service connection, on the merits, as indicated.  

In February 2009, the Veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record. 


In September 2009, the Chairman of the Board, on his own 
motion, advanced this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

The Board's decision on the request to reopen a claim for 
service connection for prostatitis, and the claim for service  
connection for kidney disability is set forth below.  The 
claim for service connection for genitourinary disability, to 
include prostatitis, urethritis and dysuria, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In a December 1945 rating decision, the RO denied the 
Veteran's claim for service connection for prostatitis; 
although notified of the denial later that month, the Veteran 
did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's December 1945 denial includes evidence that was not 
previously before agency decision makers and  is not 
cumulative or duplicative of other evidence of record; that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for prostatitis; and that 
raises a reasonable possibility of substantiating the claim.

4.  No  kidney disability was  shown during service or for 
many years thereafter, and the most persuasive medical 
opinion on the question of whether there exists a medical 
nexus between current chronic renal insufficiency  and the 
Veteran's military service weighs against the claim for 
service connection. 


CONCLUSIONS OF LAW

1.  The RO's December 1945 rating decision denying service 
connection for prostatitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2. As evidence received since the December 1945 decision is 
new and material, the criteria for reopening the claim for 
service connection for prostatitis are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a kidney 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In view of the Board's favorable disposition of the Veteran's 
petition to reopen, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

Pertinent to the remaining claim herein decided, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In a January 2007 pre-rating letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The April 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the January 2007 letter-which meets the 
content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, VA and private treatment records 
and the report of a January 2009 genitourinary examination.  
In addition, the Veteran submitted some general medical 
information pertaining to the causes of renal failure.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's February 2009 Decision Review 
Officer (DRO) hearing at the RO, along with various written 
statements provided by the Veteran, and by his representative 
on his behalf.  The Board notes that no further RO action, 
prior to appellate consideration of these claims, is 
required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.

A.  Petition to Reopen

The Veteran's claim for service connection for prostatitis 
was previously denied by the RO in December 1945.   Evidence 
then of record primarily consisted of considered included 
service treatment records.  The denial was essentially based 
on the on finding that current prostatitis was not shown.  

Although notified of the denial later in December 1945, the 
Veteran did not initiate an appeal of the RO's decision; 
hence, that decision is final based on the evidence of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection 
for service connection for prostatitis in October 2006.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the December 1945 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's December 1945 
denial includes private medical records from 1992 to 2006 
showing ongoing treatment and evaluation for genitourinary 
problems.  The evidence since December 1945 also includes VA 
medical records from April 2005 to February 2008, which show 
a diagnosis of chronic prostatitis rendered by a urology 
resident.  The diagnosis was initially noted in January 2007 
and then was reaffirmed in April 2007, following ultrasound 
testing.  Also of record are written statements reflecting 
the Veteran's assertions that that he has continued to have 
problems with the dysuria that was originally attributed to 
his chronic prostatitis during service.  

Collectively, the recently received VA medical records, 
coupled with the Veteran's contentions, reflect a current 
diagnosis of prostatitis, along with a continuity of 
symptomatology, suggest that the Veteran may now have a 
current disability that may be related to service, which was 
not reflected in the record before the RO in  December 1945.  
As this evidence had not previously been considered by agency 
adjudicators, and is  not cumulative or redundant of evidence 
previously of record, it is  "new."  Moreover, the additional   
evidence  pertains to the matter of the presence of a post-
service diagnosis of prostatitis and genitourinary 
symptomatology that may be related to service, it  relate to 
unestablished facts necessary to substantiate the claim (i.e. 
current diagnosis, medical nexus), and, when considered with 
the evidence already of record,  raise a reasonable 
possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
prostatitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.   

B.  Service Connection for Kidney Disability 

In addition to the basic legal authority governing claims for 
service connection noted above, service connection may be 
presumed, for certain chronic diseases, to include 
cardiovascular-renal disease, which manifest to a compensable 
degree (10 percent for psychoses) within a prescribed period 
after discharge from service (one year for psychoses), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309..  Service connection may be 
also granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

During the February 2009 hearing and in various written 
statements, the Veteran has claimed that his current kidney 
condition is directly related to sulfa medication, which he 
received in service and continued to receive after service.  
He indicated that during service he had continuous problems 
with prostatitis with symptoms of white discharge and 
burning, for which he received several courses of hospital 
treatment.  He also indicated that he was in the hospital 
just before discharge from service when hospital personnel 
made a mistake and gave him too much sulfa medication over a 
course of 30 days.  As a result there was a significant 
amount of pure sulfa contained in his urine specimens.  After 
service he continued to have treatment on and off for 
prostatitis up until the present day.  

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection is not warranted for a 
kidney disability 

Service treatment records reflect that the Veteran had a 
gonococcus infection of the urethra with first exposure in 
January 1944, as well as subsequent treatment for prostatitis 
and urethritis.  On October 23, 1945 it was noted at the US 
Naval Hospital (USNH) in Memphis that the Veteran had been a 
patient in the Hospital on numerous occasions for urethritis, 
chronic, non-venereal.  He had had extensive therapy with 
Sulfonamides, penicillin, local installations, irrigations, 
prostatic massage and sounds but all the treatment had been 
used on him repeatedly without benefit.  

Private medical records from 1973 to 2007 show ongoing 
treatment and evaluation for genitourinary problems.  The 
Veteran was noted to have had a transurethral resection of 
the prostate (TURP) in 1992.  Over the years, he was also 
noted to have glandular and stromal hyperplasia, gross 
hematuria, azotemia, epididymitis, benign prostatic 
hypertrophy, lower urinary tract symptoms with possible 
bladder spasms, nocturia, chronic dysuria and cystitis.  
Specifically as regards kidney pathology, in June 1998, it 
was noted that the Veteran had seen a nephrologist who had 
indicated that his diabetes was causing renal failure.  In 
June 2004, the Veteran was noted to have chronic renal 
failure on the basis of vascular disease and not likely from 
diabetic kidney disease.  Also he was noted to have stage IV 
kidney disease as early as November 2007 and complex cyst in 
the kidney in May 2007.  

VA treatment records show a January 2007 urology resident's 
diagnosis of chronic nonbacterial prostatitis; an April 2007 
ultrasound finding of echogenic kidneys likely on the basis 
of underlying medical renal disease and complex cyst within 
the midpole of the left kidney; and a June 2007 VA renal 
attending physician's diagnosis of chronic renal 
insufficiency probably due to hypertension and 
atherosclerosis.  

In a February 2009 letter, private treating internist, Dr. 
Porter, indicated that the Veteran had multiple medical 
problems but had also suffered from renal insufficiency prior 
to his diabetes and congestive heart failure.  Apparently 
upon discharge from the Navy he was treated for a severe 
urinary infection with high dose sulfa antibiotics.  He had 
both hematuria and the excretion of large amounts of white 
precipitant consistent with unmetabolized sulfa.  Dr. Porter 
opined that the urinary tract infections and the 
administration of the high dose sulfa most likely led to the 
Veteran's chronic renal insufficiency, which dated from that 
time period.   

The report of a June 2009 VA genitourinary examination 
performed by a VA urologist, Dr. Pollen, reflects that a 
review of the service treatment records revealed  treatment 
for gonococcus infection, prostatitis and urethritis.  The 
examiner noted that the Veteran had a history of sexually 
transmitted disease in the service and while in Newfoundland 
developed urethral discharge.  He was hospitalized for about 
1 month.  In the hospital he was treated with prostate 
massages and sulfa drugs.  He was hospitalized 3 or 4 more 
times, 1 time for 3 months and again given sulfa drugs.  He 
never improved in his conditions and when given sulfa drugs 
in service the urine was loaded with sulfa crystals.  After 
service, he was also given antibiotics including penicillin 
and tetracycline.  There was no history of active urinary 
tract infections and no history of upper tract or kidney 
infections.  The Veteran was also status post TURP.  The 
examiner noted that the Veteran's chronic renal insufficiency 
may have started in 1996 and had been progressive since 1997.  
He also noted that the Veteran had a history of documented 
onset of diabetes in 1997 and a history of coronary artery 
disease, as well as peripheral arterial disease and carotid 
atherosclerosis.  
  
The examiner indicated that chronic prostatitis did not lead 
to chronic renal insufficiency.  He also found that the 
Veteran's chronic renal insufficiency was not due to urinary 
tract infection or to treatment in the service with sulfa.  
He noted that sulfa drugs could cause crystalluria at the 
time of the intake of the sulfa and that sulfa-related 
crystalluria could on occasion lead to acute renal failure.  
A distant history of sulfa intake was not connected to 
chronic renal failure, however, and the Veteran had no 
history of acute renal failure due to sulfa drugs.  There was 
no literature or significant knowledge of delayed or residual 
effects of taking sulfa drugs as they related to delayed 
renal function or renal insufficiency.  Sulfonamide-related 
crystalluria is time-limited to the time that the sulfa drugs 
are taken.  The sulfa crystals or their effects did not 
linger or persist in the kidneys to cause delayed damage.  
Additionally sexually transmitted diseases and urethritis, 
infections involving the lower urinary tract, were very 
unlikely to cause chronic renal insufficiency.  Thus, the 
examiner concluded that the Veteran's chronic renal 
insufficiency was most likely due to medical renal disease 
and may have been due to diabetes or may have been 
vasculogenic due to peripheral arterial disease and 
atherosclerosis.
 
The evidence of record clearly establishes that the Veteran 
has a current kidney disability-chronic renal insufficiency.  
However, no actual chronic disability of the kidneys as shown 
in service or for many years thereafter.  Indeed, the first 
indicia of kidney failure referenced in the record was in 
June 1998-more than 50 years after discharge from service, 
and well outside the  presumptive period for  service 
connection for renal disability.   The Board also notes that 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Further, the  record contains conflicting medical opinion 
evidence on the question of whether this disability is 
medically kidney disability related to the Veteran's military 
service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds the VA urologist's opinion is 
more persuasive than the opinion of the  private internist.  
As a licensed urologist, the VA examiner is presumed to have 
more expertise regarding the etiology of kidney disease than 
a private internist.   Also, the urologist's  finding that 
the Veteran's sulfa intake in service did not result in his 
current kidney disability is supported by the clear and 
reasoned rationale that a distant history of sulfa intake 
such as that experienced by the Veteran was not connected to 
chronic renal failure and that there was no evidence that the 
Veteran had experienced acute renal failure due to sulfa 
drugs.  In addition, the VA examiner's opinion is consistent 
with other findings of record relating the Veteran's kidney 
disability to medical causes such as diabetes, vascular 
disease and/or hypertension and atherosclerosis.   

By contrast, Dr. Porter's opinion, which was not based on a 
review of the claims file, appears to be based on the 
inaccurate belief that the Veteran's renal insufficiency 
dated back to the time frame just after separation from 
service.  Instead, the record shows that the Veteran's kidney 
problems did not become manifest until many years after 
service.  The Board points out that an opinion based on an 
inaccurate factual premise has little, if any, probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

The Board also notes that the medical information submitted 
by the Veteran pertaining to the causes of renal failure 
provides only general information not specific to his 
particular renal failure, and does not tend to indicate that 
the genitourinary problems he experienced in service (i.e. 
urethritis, prostatitis and gonococcus infection) are in any 
way related to his chronic renal failure many years later.

In light of the above, the Board finds that that weight of 
the competent, persuasive evidence supports a finding that 
the Veteran's current renal insufficiency is s not related to 
his military service.

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claims.  As indicated, this claim turns on the matter of 
etiology, or medical relationship between current kidney 
disability and service-a matter within the province of 
trained professionals. See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for kidney disability must be denied. In reaching 
the conclusion to deny each claim, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

As new and material evidence to reopen the claim for service 
connection for prostatitis has been received, to this limited 
extent, the appeal is granted.

Service connection for kidney disability is denied.  

REMAND

The Board's review reveals that further RO action on the 
claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claim for service connection. 

As noted above, the Veteran's service treatment records 
reveal extensive treatment for urethritis and prostatitis, 
with symptoms that included dysuria.  The June 2009 VA 
examiner did consider whether the Veteran currently has 
prostatitis.  However, he presented indefinite findings, 
indicating that clinical diagnosis of chronic prostatitis 
could not easily be confirmed and could not be corroborated 
or proven.  He also indicated that the Veteran's dysuria 
"may" be service connected as the Veteran indicated that he 
had persistently had this problem since service.  
Additionally, it is unclear from the examiner's report 
whether dysuria is a symptom of an underlying disability or 
whether it can be considered a disability in and of itself.  
Consequently, the Board finds that further medical opinion is 
needed to determine whether the Veteran has a current 
genitourinary disability, to include prostatitis, urethritis 
and/or dysuria, which is related to service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159;  McLendon, supra.  

Hence, the RO  should arrange for the Veteran to undergo VA 
genitourinary examination , by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, shall result in denial of the reopened claim (See 38 
C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records..  The 
record currently includes records of treatment from the East 
Orange VAMC dated up to February 2009.  Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).,.  Hence, the  
RO must obtain from above-named facility all any outstanding 
VA records of treatment for genitourinary disability  since 
February 2009, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran an opportunity to provide information 
and/or evidence pertinent to the claim on appeal, explaining 
that he  has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the CAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the expanded claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the East 
Orange VAMC all records of evaluation 
and/or treatment for the Veteran's 
genitourinary problems since February 
2009.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim  for service 
connection for genitourinary disability.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds the RO  should 
assist him in obtaining any additional 
evidence identified,  following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA genitourinary  examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current genitourinary disability/ies aside 
from the Veteran's kidney pathology,, to 
include prostatitis and urethritis.  The 
examiner should also clearly indicate 
whether any current dysuria constitutes an 
actual disability (as opposed to a symptom 
or manifestation of disability.

Then, with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the  
disability had its onset in, or otherwise  
medically related to service, to include 
the prostatitis, urethritis and gonococcus 
infection noted therein.  In rendering the 
requested opinion, the physician should 
specifically consider the in- and post-
service treatment records, as well as the 
Veteran's contentions as to continuity of 
symptomatology since service..  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notices of the date and time of the 
examination sent to him  by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed, the RO should 
adjudicate the claim for service 
connection for genitourinary disability, 
to include prostatitis, urethritis, and 
dysuria.  If the Veteran fails, without 
good cause, to report to the scheduled VA 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for service 
connection, on the merits, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.  See 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


